LEDET, J.,
Concurs with Reasons.
|TI concur, but question the approach the Legislature has taken to protect the public from sex offenders. We cannot continue to deny the severe reporting and financial obligations imposed as a result of lifetime registration and notification upon those defendants with specific, terminable reporting requirements at the time of conviction *1248and release from prison. The stigma attached to sex offenders is significant and the possibility of ostracism is real. Not everyone convicted of a sexual offense is a predator or habitual sex offender. The disparity of impact of the current law on an individual convicted prior to the 2008 amendment to La. R.S. 15:544 should be given constitutional protection from further legislative consideration.